Citation Nr: 1729453	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  10 45-118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial compensable rating for sinusitis for the period prior to September 8, 2016 and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Drummer


INTRODUCTION

The Veteran served on active duty from February 1958 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for sinusitis and assigned an initial noncompensable rating.  In February 2011, a hearing was held before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is of record.

In November 2014, the Board remanded the case to the RO for additional development.  A July 2015 Board decision denied a compensable rating for sinusitis.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the parties- the Veteran and the legal representative for the VA, the Office of General Counsel- filed a Joint Motion for Partial Remand to vacate the Board's decision denying a compensable rating for sinusitis and to remand the case to the Board.  The Court, in June 2016, granted the Joint Motion.  In August 2016, the Board remanded the case to the RO for additional development, to include a VA medical examination. 

The RO, in an October 2016 rating decision, granted the Veteran a 30 percent rating for sinusitis, effective September 8, 2016, the date of the VA medical examination.  The Veteran has continued his claim for a higher rating, and in January 2017, the Board remanded the case again for further development.  As that development is now complete, the case returns to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In January 2017, the Board remanded the claim on appeal, in pertinent part to schedule the Veteran for a VA examination to ascertain the severity of his service connected sinusitis.  The examiner was specifically requested to address whether there was an anatomical or pathological basis for any loss of a sense of smell and/or taste due to the Veteran's sinusitis or due to the medications prescribed for the treatment of sinusitis.  Although the February 2017 VA examiner opined that the Veteran's anosmia and hypoguesia are very unlikely due to the Veteran's sinusitis, the VA examiner failed to address whether either condition was due to medications prescribed for the treatment due to the Veteran's sinusitis.  Therefore, the Board finds that a remand is warranted to return the claims file for an addendum opinion from the February 2017 VA examiner.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file to the examiner who prepared the January 2017 VA sinusitis and loss of sense of smell and/or taste examinations for a supplemental opinion.  If the prior examiner is unavailable, or is unable to provide the requested supplemental opinion without examining the Veteran, schedule the Veteran for appropriate VA examinations, by a medical doctor, to obtain the information requested.  The examiner must review the claims file and that review must be noted in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished.  The examiner is requested to:  

(a) Address the current severity of the Veteran's service connected sinusitis disability, and distinguish his current symptoms from his service connected rhinitis disability.  

Then, the examiner should specifically address whether there was an anatomical or pathological basis for any loss of a sense of smell and/or taste due to the Veteran's sinusitis or due to the medications prescribed for the treatment of sinusitis.  In doing so, 

(b) The examiner should clearly opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's anosmia and hypoguesia are proximately due to or caused by his service-connected sinusitis, to include medications taken for the treatment thereof.

(c) The examiner should clearly opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's anosmia and hypoguesia are aggravated (increased in severity beyond the normal progress of the disorder) by his service-connected sinusitis, to include medications taken for the treatment thereof.

The examiner should reconcile his or her findings with those provided in a March 2010 statement from the Veteran's private physician that the Veteran suffered from a chronic loss of a sense of smell "as a side effect of the medicine that he is taking." See the Board's January 2017 remand (nothing that the private physician did not clarify what medications to which he was referring).  
The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  If the examiner is unable to render a requested opinion without resort to pure speculation, he or she must so state and a complete rationale for such a finding must be provided.

2.  After ensuring that the requested examination is complete and that the opinion is responsive to the questions posed above, readjudicate the claim, to include consideration of whether a separate rating is warranted for loss of a sense of smell and/or taste associated with sinusitis.  If any action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




